Citation Nr: 0005891	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-39 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran was on active service from 
May 1979 to November 1994.  At present, after remand to the 
RO for additional development, the veteran's case is once 
again before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is medical evidence that indicates the veteran's 
right shoulder disorder is related to his active service. 


CONCLUSION OF LAW

The veteran's right shoulder disorder was incurred during his 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

In this case, the veteran maintains that he is entitled to 
service connection for a right shoulder disorder as this 
disorder is related to an injury he sustained while in the 
service.  In support of this proposition, the veteran 
testified during his February 1997 appeal hearing before a 
hearing officer that he injured his right shoulder while 
playing football during his active service, and that his 
service records mistakenly identified that his left shoulder 
was the one which was injured during his service.  He further 
indicated that, as of that time, he had never had any 
problems with his left shoulder. 

With respect to the medical evidence of record, the veteran's 
service medical records show the veteran was examined and/or 
treated on several occasions in the late 1980s and early 
1990s for injuries he sustained while playing football, 
including a left shoulder injury, a twisted right ankle, a 
painful right inner thigh, and a painful right elbow. 

In addition, the evidence includes treatment records from the 
Ehrling Bergquist Hospital, Offutt Air Force Base, dated from 
April 1995 to August 1999, which describe the treatment the 
veteran received over time for various health problems, 
including problems with his left and right shoulders.  
Specifically, January 1996 notations indicating the veteran 
complained of persistent right shoulder pain for the prior 
three months and had a six year history of shoulder pain.  As 
well, March 1996 notations reveal the veteran was 6 weeks 
status post a right shoulder injury.  Furthermore, November 
1996 notations reveal that he had a diagnosis of right 
shoulder subacromial impingement syndrome and that he 
underwent right shoulder arthroscopy with debridement. 

An April 1996 VA examination report notes the veteran had a 
history of right elbow pain in 1988 secondary to playing 
football, and a history of right shoulder pain in 1991 
apparently following trauma.  He was diagnosed with a rotator 
cuff injury during service, and was believed to have right 
shoulder impingement syndrome at the time of the examination.  

Moreover, an April 1997 VA medical opinion report shows that 
the veteran's service medical records include June 1991 
notations revealing he was seen for left shoulder pain 
following a football injury, and that his service medical 
records consistently referred to the veteran's left shoulder.  
However, the examiner also noted that during the RO hearing 
the veteran reported that these records were mistaken as he 
had injured his right shoulder during the football injury in 
question.  In this regard, the VA expert noted that his 
discrepancy needed to be resolved, but that it seemed 
plausible that the veteran's right shoulder may have been the 
one injured during his service.   

Lastly, a May 1999 VA examination report notes the veteran 
was diagnosed with bilateral rotator cuff tears, partial on 
the right, and repaired three years prior.  At that time, the 
veteran appeared to have full recovery of the right shoulder 
surgery.  The examiner further noted that, as to whether it 
is at least more likely than not that the veteran's current 
right shoulder is related to his service, he did not note any 
particular incident.  However, the veteran's treatment 
"[r]ecords indicate[d] that he had seen a physician for his 
right shoulder while in the military and from full active 
participation in football as well as overhead lifting, more 
likely than not could of [sic] resulted in his right shoulder 
injury."

After a review of the evidence, the Board notes that 
38 U.S.C.A. § 5107(b) expressly provides that the benefit of 
the doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In this case, although the veteran's service medical records 
are negative for any indication that he was in fact treated 
for a right shoulder injury during his service, these records 
also show he was treated on numerous occasions for injuries 
sustained while playing football.  In addition, during the 
February 1997 appeal hearing at the RO, the veteran testified 
he had right shoulder pain during his service following a 
football game.  In this regard, although he does not possess 
the medical expertise required to offer an opinion requiring 
medical knowledge, LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995), 
he is certainly competent to provide an account of symptoms 
he experienced.  Hayes v. Brown, 9 Vet. App. 67, 72 (1996);  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Moreover, the 
April 1997 VA medical opinion report and the May 1999 VA 
examination report, as discussed above, seem to indicate that 
it is at least as likely as not that the veteran's present 
right shoulder disorder is related to his full active 
participation in football and/or overhead lifting during his 
service.  As such, the Board finds that the evidence is in 
relative equipoise, that the benefit of the doubt rule is 
applicable to this claim, and that, resolving all reasonable 
doubt in the veteran's favor, a grant of service connection 
for a right shoulder disorder is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999). 


ORDER

Service connection for a right shoulder disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

